DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments filed on 02/26/2021 have been entered. Claims 1-20 remain pending in the application.
Applicant’s arguments, filed on 02/26/2021, with respect to 35 U.S.C. 103 have been fully considered but are moot because the arguments do not apply to any of the citations being used in the current rejection. 

Claim Objections
Claim 1 is objected to because of the informalities. The phrase "word embedding" should be "a word embedding". Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 7-8, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amalapurapu (US 10198524 B1) in view of Lockett (US 10062039 B1), further in view of Gur-esh (US 20100153416 A1).

(Currently Amended) Regarding claim(s) 1, 8, and 15
Taking claim 1 as an exemplary, Amalapurapu teaches a processor-implemented method for a dynamic run-time corpus builder, the method comprising: identifying a corpus catalog (Col. 3, ll. 46-47, e.g., "an organization and selection of content") for a knowledge base service (Col. 3, l. 45, e.g., "web services"); (Col. 3, ll. 45-47, "providing and presenting content of web services to a user, such as through dynamically customizing an organization and selection of content of a web site(s) for a user"); 
determining one or more subjects (Col. 4, ll. 21, e.g., "a plurality of categories") based on profile preferences of a user (Col. 4, ll. 22, e.g., "the user context data"); (Col. 4, ll. 21-22, "determining a plurality of categories for the user based on the user context data"); 
(Col. 3, ll. 52-53,  "determining different categories on a site that are dynamic categories"), determining one or more documents (Col. 7, l. 25, e.g., "content") corresponding to the determined one or more subjects (Col. 7, l. 25, "determining content for associating with such categories")
uploading the master corpus (Col. 18, l. 1, e.g., "categories" and Col. 18, l. 3, e.g., "content") to the knowledge base service (Col. 18, l. 3, e.g., "web service"); (Col. 18, ll. 1-4, "sending the set of dynamic categories to a web service is performed, in which the web service can customize content presented by the web service to a user based on the dynamic).  
Amalapurapu does not explicitly teach: documents using word embedding and assigning index values to the corpus catalog based on the determined one or more subjects.  
However, Lockett teaches: documents ([Col. 6, ln. 36-39] e.g., “documents”) using word embedding and assigning index values ([Col. 11, ln. 22-25] e.g., “A word-embedding can be implemented as a lookup dictionary that assigns to each word in a vocabulary a representation as a numeric vector of fixed length c. Its input is a sequence of n word indexes”) to the corpus catalog ([Col. 3, ln. 52-54 and 65-67] e.g., “Data corpus”) based on the determined one or more subjects ([Col. 6, ln. 32-33] e.g., “classes to which data objects can belong” Examiner notes that Lockett teaches documents (data objects) using a word-embedding and assigning indexes to data corpus based on classes [subjects] to which data objects can belong.).  

Amalapurapu in view of Lockett does not explicitly teach: staging the determined one or more documents in a master corpus, wherein the master corpus is a subset of the corpus catalog.
However, Gur-esh teaches: staging the determined one or more documents in a master corpus (Par. [0026], "An add selection is received which specifies one or more documents to add to a persistent document collection (stage 204)"), wherein the master corpus is a subset of the corpus catalog (Par. [0005], "one or more persistent document collections from a sub-set of the documents"). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the technique of providing dynamic categories of Amalapurapu in view of Lockett to incorporate the technique for managing persistent document collections of Gur-esh. The motivation/suggestion for doing this would be for the purpose of enabling persistent document collections that users can work with the same set of documents over a period of time.
As per the non-exemplary claims(s) 8 and 15, this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Regarding claim(s) 7 and 14
Taking claim 7 as an exemplary, Amalapurapu in view of Lockett and Gur-esh teaches the method of claim 1.
Amalapurapu teaches wherein the corpus catalog comprises one or more documents related to a field (Col. 14, ll. 44-46, "The search engine can then perform a look-up of specific fields for these tuples to retrieve relevant documents"), wherein the field is identified in the one or more user profile preferences (Col. 14, ll. 40-44, "an input query to the search engine can include the dynamic category tuple, and in some cases, can also include other user preferences (e.g., based on user activity, user feedback, and/or various other types of user preferences such as described herein)").  
As per the non-exemplary claims(s) 14, this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amalapurapu (US 10198524 B1) in view of Lockett (US 10062039 B1) and Gur-esh (US 20100153416 A1), and further in view of Jiang (US 20180060358 A1).

Regarding claim(s) 2, 9, and 16
Taking claim 2 as an exemplary, Amalapurapu in view of Lockett and Gur-esh teaches the method of claim 1.
(Col. 7, ll. 37-38, "the user's preferences (e.g., a user context, which is stored in a user profile)").
Amalapurapu further teaches determining the one or more subjects based on analyzing the one or more search queries (Col. 17, l. 23, e.g., "user behavior on the web site"); (Col. 17, ll. 20-23, "one or more of the plurality of categories can include a synthesized category on the web site that is dynamically generated based on the monitored user behavior on the web site").  
Amalapurapu in view of Lockett and Gur-esh does not explicitly teach: 
wherein the user profile data comprises one or more search queries, a date of each search query and a time of each search query.
Jiang teaches wherein the user profile data comprises one or more search queries, a date of each search query and a time of each search query (Par. [0033], "the user context 138 may include a geographic location of a user device of the user, user activities at the point in time, and date and time when the search query was issued").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the technique of providing dynamic categories of Amalapurapu in view of Lockett and Gur-esh to incorporate the technique of using query information as user contextual information of Jiang. The motivation/suggestion for doing this would be for the purpose of efficient ways to rank images for matching content items.
.

Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amalapurapu (US 10198524 B1) in view of Lockett (US 10062039 B1), Gur-esh (US 20100153416 A1), and Jiang (US 20180060358 A1), and further in view of Altaf (US 20180225365 A1).

Regarding claim(s) 3, 10, and 17
Taking claim 3 as an exemplary, Amalapurapu in view of Lockett, Gur-esh, and Jiang teaches the method of claim 2.
Amalapurapu in view of Lockett, Gur-esh, and Jiang does not explicitly teach:
wherein determining the one or more subjects were updated is based on comparing the date and time of the each search query.
Altaf teaches wherein determining the one or more subjects were updated is based on comparing the date and time of the each search query (Claim 2, ll. 17-19, "comparing the time data of the input of the user query text content").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the technique of providing dynamic categories of Amalapurapu in view of Lockett, Gur-esh, and Jiang to incorporate the technique of comparing time data of user queries of Altaf. The motivation/suggestion for doing this would be for the purpose of faster and more 
As per the non-exemplary claims(s) 10 and 17, this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amalapurapu (US 10198524 B1) in view of Lockett (US 10062039 B1) and Gur-esh (US 20100153416 A1), and further in view of Carmel (US 20120310940 A1).

Regarding claim(s) 4, 11, and 18
Taking claim 4 as an exemplary, Amalapurapu in view of Lockett and Gur-esh teaches the method of claim 1.
Amalapurapu teaches wherein staging the determined one or more documents in a master corpus comprises: associating the one or more documents corresponding to the determined one or more subjects with the master corpus (Col. 7, ll. 25-26, "determining content for associating with such categories for web sites").
 Amalapurapu in view of Lockett and Gur-esh does not explicitly teach: 
indexing the one or more documents corresponding to the determined one or more subjects.
Carmel teaches indexing the one or more documents corresponding to the determined one or more subjects (Par. [0057], "indexing documents 421 by terms 422, the documents 421 belonging to categories 423").

As per the non-exemplary claims(s) 11 and 18, this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amalapurapu (US 10198524 B1) in view of Lockett (US 10062039 B1) and Gur-esh (US 20100153416 A1), and further in view of Corella (US 5835683 A).

Regarding claim(s) 5, 12, and 19
Taking claim 5 as an exemplary, Amalapurapu in view of Lockett and Gur-esh teaches the method of claim 1.
Amalapurapu in view of Lockett and Gur-esh does not explicitly teach: 
wherein the processor-implemented method for a dynamic run- time corpus builder is executed during a run time of the knowledge base service.
Corella teaches wherein the processor-implemented method for a dynamic run- time corpus builder is executed during a run time of the knowledge base service (Col. 1, ll. 54-56, "conducting the dialog with the user at run time as specified by the knowledge base").

As per the non-exemplary claims(s) 12 and 19, this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amalapurapu (US 10198524 B1) in view of Lockett (US 10062039 B1) and Gur-esh (US 20100153416 A1), and further in view of Xu (US 20180032904 A1).

Regarding claim(s) 6, 13, and 20
Taking claim 6 as an exemplary, Amalapurapu in view of Lockett and Gur-esh teaches the method of claim 1.
Amalapurapu in view of Lockett and Gur-esh does not explicitly teach: 
wherein the knowledge base service is a system configured to represent one or more facts and an inference engine that reasons about the one or more facts and uses one or more rules and one or more other forms of logic to deduce the one or more facts.
Xu teaches wherein the knowledge base service is a system configured to represent one or more facts and an inference engine that reasons about the one or more facts and uses one or more rules and one or more other forms of logic to deduce (Par. [0015], "a knowledge base that represents facts and an inference engine that can reason about those facts and use rules and other forms of logic to deduce facts").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the technique of providing dynamic categories of Amalapurapu in view of Lockett and Gur-esh to incorporate the technique of knowledge base representing facts and an inference engine of Xu. The motivation/suggestion for doing this would be for the purpose of providing a self-learning framework for performance analysis using content-oriented analysis.
As per the non-exemplary claims(s) 13 and 20, this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP   
§ 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYONG J PARK whose telephone number is (571) 272-3898. The examiner can normally be reached on M-F 9:00 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached at (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

2126


/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116